                 Case 18-10864-reg    Doc 331
                                          325     Filed 07/29/19
                                                        07/01/19    Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 IN THE MATTER OF:                                  CASE NO. 18-10864

 VISION INVESTMENT GROUP, INC.                      Chapter 11

          Debtor.

                                       FINAL DECREE

                                       July 29, 2019
        At Fort Wayne, Indiana, on _______________________.

        The Chapter 11 estate of Vision Investment Group, Inc., Debtor herein, having been fully

administered,

        IT IS ORDERED THAT:

        The Chapter 11 case of the above-named Debtor is closed.

        SO ORDERED.


                                              /s/ Robert E. Grant
                                               Chief Judge, U.S. Bankruptcy Court




32858/000/00942998-2SMB
